             Case 2:21-cv-01150-JCM-EJY Document 17 Filed 09/07/21 Page 1 of 3




 1    JENNIFER BERGH
      Nevada Bar No. 14480
 2
      QUILLING SELANDER LOWNDS
 3    WINSLETT & MOSER, P.C.
      2001 Bryan Street, Suite 1800
 4    Dallas, Texas 75201
      (214) 560-5460
 5    (214) 871-2111 Fax
 6    jbergh@qslwm.com
      Counsel for Trans Union LLC
 7
      **Designated Attorney for Personal Service**
 8    Kurt Bonds, Esq.
      Nevada Bar No.: 6228
 9    6605 Grand Montecito Parkway, Suite 200
      Las Vegas, Nevada 89149
10

11                            IN THE UNITED STATES DISTRICT COURT
12                                   FOR THE DISTRICT OF NEVADA

13   MARDI ROMANO,                                         Case No. 2:21-cv-001150-JCM-EJY
14                            Plaintiff,                   JOINT MOTION AND ORDER
     v.                                                    EXTENDING DEFENDANT TRANS
15
                                                           UNION LLC’S TIME TO FILE AN
     TRANS UNION, LLC, JPMORGAN CHASE
16   BANK, NA, CREDIT COLLECTION                           ANSWER OR OTHERWISE
                                                           RESPOND TO PLAINTIFF’S
     SERVICES, INC., and CREDIT CONTROL
17                                                         COMPLAINT (SECOND REQUEST)
     SERVICES, INC.,
18                             Defendants.
19
                 Plaintiff Mardi Romano (“Plaintiff”) and Defendant Trans Union LLC (“Trans Union”),
20
      by and through their respective counsel, files this Joint Motion Extending Defendant Trans
21
      Union’s Time to File an Answer or Otherwise Respond to Plaintiff’s Complaint.
22
                 1.    On June 17, 2021, Plaintiff filed her Complaint. On August 10, 2021, Trans Union
23
      filed the Joint Motion Extending Defendant Trans Union’s Time to File an Answer or Otherwise
24
      Respond to Plaintiff’s Complaint (Dkt. 10). The current deadline for Trans Union to answer or
25
      otherwise respond to Plaintiff’s Complaint is September 7, 2021. Trans Union requests a
26
      twenty-one (21) day extension of that deadline, up to and including September 28, 2021.
27
                 2.    The allegations in Plaintiff’s Complaint date back to September 2018 and relate
28
      to a Chase account allegedly reporting on Plaintiff’s credit file. Trans Union needs additional
                                                                                                     1
     4884193.1
             Case 2:21-cv-01150-JCM-EJY Document 17 Filed 09/07/21 Page 2 of 3




 1    time to locate and assemble documents relating to Plaintiff’s credit file, any disputes submitted

 2    by Plaintiff, and Trans Union’s reinvestigation of any such disputes. In addition, Trans Union’s

 3    counsel will need additional time to review and analyze Trans Union’s documents so that it may

 4    respond to the specific allegations contained in Plaintiff’s Complaint. Moreover, the parties will

 5    actively discuss a potential early resolution of this case, and the parties believe an extension of

 6    this nature may save waste of the parties’ time and expense. The additional time will allow

 7    Plaintiff and Trans Union time to fully explore such early settlement discussions.

 8               3.   On September 7, 2021, counsel for Trans Union communicated with Plaintiff’s

 9    counsel regarding an extension within which to file a response to the Complaint, and Plaintiff’s

10    counsel agreed to the extension.

11               4.   Plaintiff has agreed to extend the deadline in which Trans Union has to answer or

12    otherwise respond to Plaintiff’s Complaint up to and including September 28, 2021. This is the

13    second motion for extension of time for Trans Union to respond to Plaintiff’s Complaint.

14    Dated this 7th day of September 2021.

15                                                 QUILLING SELANDER LOWNDS
                                                   WINSLETT & MOSER, P.C.
16

17                                                 /s/ Jennifer Bergh
18                                                 Jennifer Bergh
                                                   Nevada Bar No. 14480
19                                                 2001 Bryan Street, Suite 1800
                                                   Dallas, Texas 75201
20                                                 (214) 560-5460
                                                   (214) 871-2111 Fax
21                                                 jbergh@qslwm.com
22                                                 Counsel for Trans Union LLC

23

24

25

26

27

28

                                                                                                          2
     4884193.1
             Case 2:21-cv-01150-JCM-EJY Document 17 Filed 09/07/21 Page 3 of 3



                                                    FREEDOM LAW FIRM AND KIND LAW
 1

 2
                                                    /s/ Gerardo Avalos
 3                                                  George Haines
                                                    Nevada Bar No. 9411
 4                                                  Gerardo Avalos
                                                    Nevada Bar No. 15171
 5                                                  8985 S. Eastern Ave, Suite 350
                                                    Las Vegas, NV 89123
 6                                                  (702) 880-5554
 7                                                  (702) 385-5518 Fax
                                                    ghaines@freedomlegalteam.com
 8                                                  gavalos@freedomlegalteam.com
                                                    and
 9                                                  Michael Kind
                                                    Nevada Bar No. 13903
10                                                  8860 South Maryland Parkway, Suite 106
                                                    Las Vegas, NV 89123
11                                                  (702) 337-2322
                                                    (702) 329-5881 Fax
12                                                  mk@kindlaw.com
                                                    Counsel for Plaintiff
13

14
                                                    ORDER
15
                 The Joint Motion for Extension of Time for Trans Union LLC to file an answer or
16
      otherwise respond to Plaintiff’s Complaint is so ORDERED AND ADJUDGED.
17

18               Dated this 7th day of September, 2021.
19

20                                           UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25

26

27

28

                                                                                                   3
     4884193.1
